 1   SEYFARTH SHAW LLP
     Kristina M. Launey (SBN 221335)
 2   klauney@seyfarth.com
     Julie G. Yap (SBN 243450)
 3   jyap@seyfarth.com
     Christopher J. Truxler (SBN 282354)
 4   ctruxler@seyfarth.com
     400 Capitol Mall, Suite 2350
 5   Sacramento, California 95814-4428
     Telephone:     (916) 448-0159
 6   Facsimile:     (916) 558-4839

 7   Attorneys for Defendant
     WINCO HOLDINGS, INC.
 8
     WORKMAN LAW FIRM, PC
 9   Robin G. Workman (SBN 145810)
     robin@workmanlawpc.com
10   Rachel E. Davey (SBN 316096)
     rachel@workmanlawpc.com
11   177 Post Street, Suite 800
     San Francisco, CA 94018
12   Telephone:     (415) 782-3660
     Facsimile:     (415) 788-1028
13
     Attorneys for Plaintiff
14   SHIRLEY JACO, on behalf of herself and all others
     others similarly situated
15

16                                  UNITED STATES DISTRICT COURT

17                                 EASTERN DISTRICT OF CALIFORNIA

18

19   SHIRLEY JACO on behalf of herself and all
                                                         Case No. 1:18-CV-00301-DAD-EPG
     others similarly situated,
20
                                                         SECOND STIPULATION AND ORDER
                      Plaintiff,
21                                                       TO CONTINUE RULE 26(f)
                                                         CONFERENCE & OCTOBER 15, 2018
            v.
22                                                       SCHEDULING CONFERENCE
     WINCO HOLDINGS, INC. and Does 1
23   through 50, inclusive.
24                                                        Before the Hon. Erica P. Grosjean
                      Defendants.
25

26
27

28
                                                   1
          SECOND STIPULATION AND [PROPOSED] ORDER TO CONTINUE RULE 26(f) & SCHEDULING
                                        CONFERENCES
 1          Plaintiff SHIRLEY JACO (“Plaintiff”) and Defendant WINCO HOLDINGS, INC.

 2   (“Defendant”) (collectively, the “Parties”), by and through their respective attorneys, pursuant to Eastern

 3   District Local Rules 143 and 144, stipulate and agree that good cause exists to continue the Parties’ Rule

 4   26(f) Conference and the Court’s Scheduling Conference set for October 15, 2018, to dates following an

 5   order on Defendant’s Motion To Dismiss Complaint, Or In The Alternative, To Strike:

 6          WHEREAS, Defendant filed a Motion To Dismiss Complaint, Or In The Alternative, To Strike

 7   on March 9, 2018, which has been fully briefed by the Parties;

 8          WHEREAS, the Honorable Dale A. Drozd heard oral argument on Defendant’s Motion To

 9   Dismiss Complaint, Or In The Alternative, To Strike on May 1, 2015;

10          WHEREAS, the Court’s ruling on Defendant’s Motion To Dismiss Complaint, Or In The

11   Alternative, To Strike may impact the claims at issue in the litigation, the scope of discovery, and

12   scheduling of discovery and motions;

13          WHEREAS, the Court granted the Parties’ previous stipulation to continue the Rule 26(f)

14   Conference and the Court’s Scheduling Conference from June 27, 2018 to August 29, 2018;

15          WHEREAS, the Court sua sponte continued the Rule 26(f) Conference and the Court’s

16   Scheduling Conference August 29, 2018 to October 15, 2018;

17          WHEREAS, in order to preserve time and resources, the Parties believe that their Rule 26(f)

18   conference should be deferred until after the Court’s ruling on the pending Motion To Dismiss

19   Complaint, Or In The Alternative, To Strike;

20          WHEREAS, the Parties stipulate and agree to hold their Rule 26(f) conference within twenty-one
21   (21) days of the issuance of the Court’s Order ruling on the pending Motion To Dismiss Complaint, Or

22   In The Alternative, To Strike and to continue the Court’s Scheduling Conference.

23          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

24   ///

25   ///

26   ///
27   ///

28   ///

                                                         2

      1
 1
     DATED: October 5, 2018       Respectfully submitted,
 2
                                  SEYFARTH SHAW LLP
 3

 4                                By:     /s/ Christopher J. Truxler
                                        Kristina M. Launey
 5                                      Julie G. Yap
                                        Christopher J. Truxler
 6
                                        Attorneys for Defendant
 7                                      WINCO HOLDINGS, INC.
 8

 9   DATED: October 5, 2018       Respectfully submitted,
10                                WORKMAN LAW FIRM, PC
11
                                  By:    /s/ Robin G. Workman
12                                      Robin G. Workman
                                        Rachel E. Davey
13
                                        Attorneys for Plaintiff
14                                      SHIRLEY JACO, on behalf of herself and all
                                        others similarly situated
15
                                  Attorney for Plaintiff agreed with the contents of
16                                this document and authorized the filer to use her
                                  electronic signature.
17

18

19

20
21

22

23

24

25

26
27

28

                              3

     1
 1                                                  ORDER

 2          After considering the above stipulation, and finding good cause therefor, the Court’s Scheduling

 3   Conference currently set for October 15, 2018 is continued to November 13, 2018 at 10:30 a.m. The

 4   Court grants telephonic appearances, with each party wishing to so appear directed to use the following

 5   dial-in number and passcode: 1-888-251-2909; passcode 1024453. The parties are also reminded to file

 6   a joint scheduling report one full week prior to the conference and to email a copy of same, in Word

 7   format, to epgorders@caed.uscourts.gov, for the Judge's review.

 8   IT IS SO ORDERED.
 9
         Dated:    October 5, 2018                           /s/
10                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        4

     1
